DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6-8 are allowable. Claims 5,9-11, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and species I-IV, as set forth in the Office action mailed on 04/21/2021, is hereby withdrawn and claims 5, 9-11 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph M. Noto on 03/10/2022.
The application has been amended as follows: 
Please replace claim 10 with the following:
--10.	A method for unlocking a package comprising: 
a tray insert comprising top panel, bottom panel, front wall, back wall and two side walls, wherein at least one locking tab is comprised of a portion of the front wall folder over the bottom panel or a portion of the back wall folded over the top panel of the insert; and 
an outer sleeve comprising top panel, bottom panel, back wall, an opening opposite the back wall and two side walls, wherein at least one of the top or bottom panel comprises a dual panel which comprises an inner panel formed from an extended portion of a front or back of the top panel folded over and adhered to an inside of the top panel or a front or back of the bottom panel folded over and adhered to an inside of the bottom panel creating an edge comprising at least one locking notch and an outer panel comprising at least one locking tab release, wherein when the insert is fully slid into the sleeve the at least one locking tab, at least one locking notch and at least one locking tab release are positioned to lock and unlock the package,
the method comprising:
unlocking the tray insert from the outer sleeve by applying pressure to one or more release points of the outer sleeve to release the at least one locking tab of the insert from at least one corresponding  locking notch of the sleeve, with one hand, and 
Please replace claim 11 with the following:
-- 11.	The method according to claim 10, further comprising: 
re-locking the package by sliding the tray insert into the outer sleeve, inserting the at least one locking tab of the tray insert into the at least one corresponding locking notch of the outer sleeve and continue sliding until a clicking sound is created.--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736